DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medical function unit” in claims 1-11 which is being interpreted as a logical and/or physical unit which provides the main function of the medical device (depicted as circuitry in Figs. 1-2) or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation “a wired supply voltage network” in lines 3-4 which renders the claim indefinite because it is unclear whether this the same or different than the previously recited “wired external supply voltage network” of claim 1, the limitation “wired external supply voltage network” being within claim 10 due to the “a medical device as claimed in claim 1” recitation. For purposes of examination, this will be treated as being the same as the previously recited “wired external supply voltage network” of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0282857) in view of Ilg (US 6,512,307).
Regarding claim 1, Anderson teaches a medical device (see Figs. 3-4), comprising: a medical function unit (see RF stage 310, Fig. 3), an electronic control unit (see controller stage 330, Fig. 3) and a voltage supply for the medical function unit and/or the electronic control unit (see power supply module 110; [0063], Fig. 1), wherein the electronic control unit is configured to exchange data with an external device (see energy module controller exchanging data with external host controller module 130 which is also configured to communicate with an external hospital network; [0066]-[0068], Fig. 4). However, Anderson fails to teach wherein the voltage supply is configured to be connected to a wired external supply voltage network, and wherein the electronic control unit comprises a data interface in order to exchange data with an external device, wherein the data interface is configured to transmit and/or receive data via at least one conductor of the supply voltage network.
Ilg teaches a communication system for electronic devices (see Figure) comprising an electronic control unit (see ECU 15, modem 16, and parallel coupling circuits 18 and 19, as shown in the Figure) having a voltage supply to supply to the electronic control unit 15 and/or other components present in the electronic apparatus (see voltage regulator; col. 3, lines 48-56). Ilg further teaches wherein the voltage supply is configured to be connected to a wired external supply voltage network (see connectors 9 and 10 to the voltage supply lines 6 and 3, as shown in the Figure), and wherein the electronic control unit comprises a data interface (see modem 16, and parallel coupling circuits 18 and 19, as shown in the Figure) in order to exchange data with an external device (see data exchange between electronic apparatus 7 and electronic apparatus 8, or to another electronic apparatus; col. 4, lines 27-59), wherein the data interface is configured to transmit and/or receive data via at least one conductor of the supply voltage network (see transmission and receipt of data through conductors 9 and 10, col. 4, lines 27-59). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified each of the energy modules and host controller as taught by Anderson to have a voltage supply configured to be connected to a wired external supply voltage network, and wherein the electronic control unit comprises a data interface in order to exchange data with an external device, wherein the data interface is configured to transmit and/or receive data via at least one conductor of the supply voltage network in light of Ilg, the motivation being to provide the advantages of high reliability of operation and minimal additional wiring costs since separate data transmission lines are not required, resulting in weight and cost savings (see Ilg col. 5, lines 28-32). It is also noted that Ilg is analogous prior art since the prior art reference is reasonably pertinent to the problem faced by applicant of data transmission over a voltage supply line (see also use in other electronic apparatuses being contemplated; Ilg: col. 5, lines 20-24).
Regarding claim 2, Ilg further teaches wherein the data interface comprises a modulation and/or demodulation device (see modulation/demodulation via modem 16, and parallel coupling circuits 18 and 19, col. 4, lines 27-59), by means of which a data signal can be modulated onto a supply signal of the supply voltage network, and/or a data signal modulated onto the supply signal of the supply voltage network can be demodulated from said supply signal (see modulation/demodulation of signals onto and from the voltage supply signals on the voltage supply lines 3 and 6; col. 4, lines 27-59).
Regarding claim 3, Ilg further teaches wherein the modulation and/or demodulation device comprises at least one frequency filter (see parallel coupling circuits being band-pass filters; col. 4, lines 33-35).
Regarding claim 4, Anderson in view of Ilg further teaches wherein the data interface comprises a memory unit in order to temporarily store data which are received or which are to be transmitted via the data interface (the functions and data transmission by control unit 15 as taught by Ilg (see Ilg: col. 4, lines 27-59) require a form of memory to store the data and functions for transmitting and receiving as claimed; see also memory units containing executable instructions or code, Anderson: [0112]).
Regarding claim 5, Anderson in view of Ilg further teaches wherein the data to be transmitted via the data interface comprise operating data and/or diagnostic data (see Anderson: operation commands for the modules in [0068] and diagnostic sampling of the waveforms in [0110]).
Regarding claim 6, Anderson in view of Ilg further teaches wherein the data to be received via the data interface comprise configuration data (see Anderson: determination of type and number of energy modules in the system in [0068]).
Regarding claim 9, Anderson further teaches wherein the medical device is an electrosurgical generator (see electrosurgical generator platform; [0062]-[0063], Figs. 1 and 3-4).
Regarding claim 10, Anderson in view of Ilg teaches a medical device system, comprising: a medical device as claimed in claim 1 (see rejection of claim 1 above), and a maintenance device (see Anderson: host controller module 130 configured to maintain data on the type and number of energy modalities installed in the system and data storage, [0067]-[0068]) which is configured to be connected to a wired supply voltage network (see modification to host controller module 130 with connection to the external supply voltage network as directed by the modification rationale relied upon for the rejection of claim 1 above), wherein the maintenance device comprises a data interface which is configured to exchange data with the medical device (see modification to host controller module 130 with a modem and parallel coupling circuits as directed by the modification rationale relied upon for the rejection of claim 1 above). 
Regarding claim 11, Anderson in view of Ilg teaches a medical device system (see Figs. 3-4), comprising: a first medical device (see Anderson: first energy module 120 in Fig. 4), and at least a second medical device (see Anderson: additional energy modules 120 as shown in Fig. 4, it is noted that the host controller module 130 can be reasonably considered to be included in any of the additional medical devices since it is connected to all modules), wherein the first medical device and the at least one second medical device are respectively designed and configured according to claim 1 (see modification to the energy modules of Anderson in view of Ilg as directed by the combination of references for the rejection of claim 1 above), to exchange data with one another (see modems and parallel circuitry incorporated into each module and host controller that are configured to exchange data with one another as directed by the combination of references for the rejection of claim 1 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ilg and in further view of Shelton, IV et al. (US 2019/0125459).
Regarding claim 7, Anderson in view of Ilg teaches the limitations of claim 1, however Anderson in view of Ilg fails to teach wherein the data interface is configured to encrypt data before the transmission and/or decrypt data after the reception.
Shelton, IV teaches a medical device (see Fig. 10) comprising the use of encryption and decryption (see [0763]) to communicate identification information between a surgical hub with a connected device to it (see surgical hub 206; [0763], Fig. 10) to another system for authentication of a surgical instrument or to control which surgical instruments/energy devices are being used to perform surgical procedures (see [0763]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the data interface as taught by Anderson in view of Ilg to encrypt data before the transmission and/or decrypt data after the reception in light of Shelton, IV, the motivation being to provide the advantage of securing data being passed through the external voltage supply network while ensuring the safety and well-being of surgical patients (see [0763]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ilg and in further view of Brierton et al. (US 2018/0228559).
Regarding claim 8, Anderson in view of Ilg teaches the limitations of claim 1, however Anderson in view of Ilg fails to teach wherein the data interface is configured to transmit data in response to a request signal.
Brierton teaches a surgical system (see Fig. 4) comprising a controller (see controller 405, Fig. 4) configured to control an arm transceiver to transmit a query to an instrument (see [0067]) and wherein the instrument responds to the query by retrieving the requested data from a data store and transmits the request data for output back to the controller (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the data interface as taught by Anderson in view of Ilg to transmit data in response to a request signal in light of Brierton, the motivation being to provide the ability to request specific data parameters from the energy modules (see Brierton [0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794          

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794